01/09/2017




             IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                   November 16, 2016 Session

                     STATE OF TENNESSEE v. HEATHER YOUNG

                     Appeal from the Criminal Court for Morgan County
                         No. 09-CR-9490 E. Eugene Eblen, Judge


                                  No. E2015-02240-CCA-R3-CD


    The Defendant, Heather Young, was convicted by a Morgan County Criminal Court jury
    of first degree premeditated murder. See T.C.A. § 39-13-202(a)(1) (2014). The
    Defendant received a life sentence. On appeal, she contends that the evidence is
    insufficient to support her conviction. We affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

    ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which D. KELLY
    THOMAS, JR., and TIMOTHY L. EASTER, JJ. joined.

    Cashauna C. Lattimore (on appeal), Knoxville, Tennessee; Joe H. Walker, District Public
    Defender; and Walter B. Johnson and Alfred Hathcock (at trial), Assistant Public
    Defenders, for the appellant, Heather Young.

    Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
    Russell Johnson, District Attorney General; and Frank Harvey, Assistant District
    Attorney General, for the appellee, State of Tennessee.

                                              OPINION

          This case relates to the June 25, 2009 death of Memford Hamby, who was fatally
    shot while inside his house. Morgan County 9-1-1 dispatcher Amanda Hamby1 testified


1
    Ms. Hamby and Deputy Samuel Hamby, whose testimony is summarized below, testified that they were
    not related to the victim.

                                                  -1-
that on June 25, 2009, she answered a call from the victim, and the recording of the call
was played for the jury.

       In the recording, the victim breathed heavily and told the dispatcher that he had
just been shot in the stomach and the leg by the Defendant, who was still present. The
victim said, “It’s not loaded, stupid,” and told the dispatcher that the Defendant had
picked up one of his guns. He stated that he thought she was “wanting to finish the job”
and that he had not hurt the Defendant other than “knocking her upside . . . her head with
her gun.” He said that he had taken her gun away from her, that he thought she was
preparing to leave, and that he would not try to stop her. The Defendant said in the
background, “Tell her I’m going home to finish the job.” The victim repeated the phrase
and told the dispatcher that he did not know what the Defendant meant. The Defendant
said, “You’re going to get caught with all my pills, here?” The victim responded, “It
looks like it, don’t it.” The Defendant told the victim to tell the dispatcher the victim was
“hold[ing] my pills for ransom.” The victim said, “Out the door with you, whatever
you’re going to do.” The victim said that the Defendant was wiping off her “bloody
head,” and he told the Defendant that she could not talk to the dispatcher but could talk to
the police when they arrived. The Defendant again told the victim to tell the dispatcher
that the victim had her pills, and the victim told the Defendant to “shut up.” The victim
said that he would not tell the dispatcher anything else. The Defendant again told the
victim to tell the dispatcher about her pills, and the victim told her to “shut up, get out of
here, or do something. Can’t you see I’m trying to talk to this woman, I’m hurting?”
The victim said that the Defendant had “got my gun now” and that she was “apparently
crazy.” The victim said that the gun’s safety was engaged, and a gunshot was audible.
The victim said that the Defendant had shot him again and that “You’d better hurry.”
Two more gunshots sounded, the first louder than the second, and a clattering sound was
audible. Rustling and clattering noises continued in the background. The dispatcher
repeatedly said, “Hello,” but no one responded.

        Morgan County Sheriff’s Deputy Samuel Hamby testified that he responded to the
crime scene. He said that when he arrived, Deputy Steven Harris was handcuffing the
Defendant in the front yard and that no one else was present. Deputy Hamby stated that
he went inside the house and found the victim lying on his back on the bathroom floor.
Deputy Hamby said that the victim was deceased, that a large pool of blood surrounded
the victim’s head, that pink foam was around the victim’s mouth, and that “some sort of a
brown liquid” was on the floor. Deputy Hamby stated that he left the house, that the
Defendant was sitting in the front yard, that Deputy Hamby saw a revolver and a
bloodstained cloth on the ground beside the Defendant, and that the Defendant had a
piece of paper in her hand. Deputy Hamby said that he collected the revolver and placed
it on the trunk lid of Deputy Harris’s police cruiser, that he told the Defendant to drop the
                                             -2-
piece of paper, and that the Defendant complied. Deputy Hamby stated that he did not
collect the paper. He said that the Defendant had a bleeding cut on her head. He stated
that the deputies placed the Defendant in Deputy Harris’s police cruiser and secured the
scene. He said that Tennessee Bureau of Investigation (TBI) Special Agent Brad Nealon
assisted with the case.

        Agent Brad Nealon testified that when he arrived on the scene, he met with
Deputy Hamby and Chief Deputy William Angel and that the Defendant was not present.
Agent Nealon identified photographs of the scene, which were received as exhibits. The
photographs depicted the exterior of the victim’s house, drops of blood in the kitchen, the
victim’s body as it was found by the police, guns in the house, cartridge casings, and
bullet strikes.

       Agent Nealon testified that two bloodstained towels, a bloodstained shirt, and two
bloodstained pieces of paper were collected from the front yard. He said that he
processed the crime scene and that no weapons other than the .22-caliber revolver Deputy
Hamby collected were present outside the house. Agent Nealon stated that the revolver
contained four fired cartridges and two unfired cartridges and that he sent the revolver to
the TBI laboratory for analysis.

       The papers were received as exhibits. They consisted of ledger sheets reflecting
paid and received sums of money with notations reading “doctor,” “med.,” “loan,” and
other terms.

       Agent Nealon testified that inside the house, he recovered a .22-caliber semi-
automatic rifle with the safety disengaged, an “older military type rifle” in the living
room, which was covered in dust, several rifles in the corner of the master bedroom, and
a .38-caliber revolver in a closed box in the bedroom. Agent Nealon said that drops of
blood were found in the kitchen and that bloody shoe prints were found on carpet near the
kitchen and in the hallway.

       Agent Nealon testified that a bullet strike was found on the hallway wall, that a
fired cartridge was recovered from the baseboard near the strike, and that he determined
the bullet was fired toward the kitchen. He said that a second bullet strike was found on
the master bedroom door and that he recovered a bullet from a nearby wall stud. He
stated that a third bullet strike was found on the master bedroom wall and that a bullet
was recovered from the bedroom floor. Agent Nealon said that three .22-caliber bullets
and an additional fired cartridge were found inside the house. He noted that the .22-
caliber rifle recovered from the house ejected spent cartridges but the revolver did not.
Agent Nealon stated that a cordless telephone was found under the victim’s leg and that
                                            -3-
the telephone’s cradle was located in the master bedroom. He said that he collected
evidence from the medical examiner’s office after the victim’s autopsy.

       Agent Nealon testified that he and District Attorney Investigator John Sanchez
interviewed the Defendant at the police station, that she did not appear intoxicated or
impaired, that she had a small cut “in the hair” with matted, dried blood, and that the
Defendant was read her Miranda rights. A recording of the Defendant’s police interview,
which is not included in the appellate record, was played for the jury. Agent Nealon said
that during his search of the victim’s house, he did not find any Suboxone pills and that
he found over-the-counter medication in a garbage can.

        On cross-examination, Agent Nealon testified that the t-shirt found in the front
yard belonged to the Defendant and that the t-shirt and the larger of the two towels
contained a “[p]retty significant” amount of blood. When asked whether the cut on the
Defendant’s head was significant, Agent Nealon noted that scalp injuries bled more than
most wounds and that he noticed the cut. Agent Nealon said that the bloody shoe print
was not DNA tested and that as a result, he did not know from whom the blood came. He
stated that all the blood collected from the house belonged to the Defendant with the
exception of one swab taken from the kitchen wall, which belonged to the victim. Agent
Nealon identified booking photographs of the Defendant and said that the photographs
reflected the Defendant possibly had been hit under her right eye and on her left cheek.
He agreed that he recovered bullets from the house on June 30 and that the house was
unsecured beginning on June 25. He said that the house was released to the victim’s
relative before the Defendant was interviewed. Agent Nealon said that he did not note
the bullet strikes in the master bedroom on June 25 and that he saw the bullet strikes
when reviewing a June 25 police video recording. Agent Nealon stated that after
discovering the over-the-counter medication, the police searched for any medication, but
he acknowledged that he did not specifically search for Suboxone. Agent Nealon said
that after the Defendant’s police interview, he did not return to the house to search for
Suboxone pills.

        On redirect examination, Agent Nealon identified the bullet strikes on the master
bedroom door and wall depicted in the June 25 police photographs. On recross-
examination, Agent Nealon acknowledged that although he photographed the general
location of the bullet strike on the master bedroom door on June 25, he did not recognize
it as a bullet strike at the time. He said that he did not see a bullet hole on the other side
of the door. When asked whether a person could have “shot right through that hole” in
the bedroom door after the police left, Agent Nealon said that he did not know what
happened after he left the house but that when he reviewed the photographs, “I see what I
missed that day.” Agent Nealon agreed that Deputy Hamby told him the revolver
                                             -4-
recovered from the front yard contained three unfired rounds and that Agent Nealon
counted two unfired rounds. Agent Nealon said that Deputy Hamby’s report accounted
for five total rounds in the revolver, although Deputy Hamby did not note an empty
chamber.

       Dr. Darinka Milusenic-Polchan, an expert in forensic pathology, testified that she
conducted the victim’s autopsy. She said that the victim suffered four gunshot wounds
and that she recovered four bullets from the victim’s body. She stated that one bullet
traveled from the cheek into the neck and spine, fractured two vertebrae, damaged the
spinal cord, and tore two major blood vessels. She noted that due to blood loss and the
damage to the spinal cord, this shot was fatal and would have caused a rapid death. Dr.
Milusenic-Polchan said that the second wound likely occurred when the victim was bent
over, that the bullet traveled from the left side of the chest into the abdomen and damaged
the stomach, spleen, left kidney, colon, and large bowel, and that the wound might not
have been fatal. She stated that the third bullet entered the left thigh close to the groin
and traveled to the left buttock and that the wound was not fatal. She said that the fourth
bullet entered the back, traveled through the diaphragm, bruised the lungs, damaged the
stomach, and traveled toward the rib cage, and that the wound was not fatal. She
determined that the cause of death was multiple gunshot wounds, and the autopsy report
reflected that the manner of death was homicide.

       TBI Special Agent Alex Brodhag, an expert in firearms examinations, testified
that he examined the .22-caliber rifle, the revolver, the fired cartridges, and the unfired
rounds from the crime scene. Agent Brodhag noted that the revolver had a double-action
trigger and that it did not eject spent cartridges. Agent Brodhag said that the fired
cartridges recovered from the kitchen and the hallway had similar characteristics with
markings created by the rifle but that he could not determine definitively if the cartridges
were fired from the rifle. Relative to the bullets recovered from the hallway wall and
bedroom floor, Agent Brodhag stated that they had similar characteristics as rounds fired
from the revolver but that he could not determine definitively whether they had been fired
from the revolver. Agent Brodhag said that one bullet removed from the victim’s body
had been fired from the revolver, that a second bullet had similar characteristics to the
first bullet but could not conclusively be identified as having been fired from the
revolver, and that the remaining two bullets shared characteristics with the rifle.

       Frances Yvonne Reece, a correctional officer at the Morgan County jail, testified
that she cleaned the Defendant’s head wound, that the Defendant had two cuts on her
head, that the Defendant had “a lot of dried blood” in her hair, that the Defendant had
bruises on the sides of her face, and that the right-side bruise was darker than the left
side. On cross-examination, Ms. Reece said that a nurse examined the Defendant the
                                            -5-
next morning and that no further treatment was ordered. On redirect examination, Ms.
Reece said that the Defendant complained of a sore jaw.

        The Defendant testified that she was the victim’s neighbor and that she was
married with three children. She said that when she had children, she was prescribed
pain medication, that after the birth of her third child, she used pain medication “quite a
bit,” and that by 2006 to 2008, her pain medication usage was out of control. She said
that she previously had gone to a rehabilitation facility for a week and that she attended a
clinic at which patients received a monthly prescription for Suboxone if they passed drug
tests and kept medical appointments. The Defendant said that taking Suboxone “totally
turned my life around.” She said that she relied on Suboxone and that she did not fail a
drug test for one year, although she quit one program, relapsed, and began attending
another program. She said that the medical appointments cost $300 per month, which her
insurance did not cover, and that the medication cost $40 per month.

       The Defendant testified that about two years before the victim’s death, the victim
began stopping by her house and talking with her, that they quickly developed a romantic
relationship, and that she cared about the victim. She said that although the original
purpose of their relationship was sexual, they developed “a really friendly, loving
relationship,” that they spent time together without having sex, that they discussed books
and guns, and that they loved one another. The Defendant stated that the victim wanted a
bigger commitment, that she was not willing to leave her family for the victim, and that
the victim became controlling.

       The Defendant testified that unbeknownst to her, the victim kept a ledger book
where he recorded amounts of money he spent on the victim. She said that the victim
took her to medical appointments and that some of the ledger entries reflected money
spent on doctor visits and medication. She stated that on the day before the victim’s
death, she and the victim had argued about her medication. She said that in the evening,
he showed her the ledger for the first time and that she was “disturbed” and upset when
she saw it because she did not know she owed the victim such a large amount of money.
She said that she and the victim “agreed to settle our differences,” that the victim knew
the Defendant could pay her debt, and that if she had known how much she owed the
victim, she would not have continued to borrow money from him.

      The Defendant testified that she was angry when the victim showed her the ledger
because she did not know he was keeping track of the money he spent on her and that she
was unaware the victim expected to be repaid. She said the victim took her shopping and
bought her children expensive gifts without having been asked. The Defendant stated


                                            -6-
that she wanted to repay the debt and that she knew her mother and other individuals
would help her repay it.

        The Defendant testified that on June 23, she gave the victim her mother-in-law’s
gun in exchange for money to pay for her prescription. The Defendant said that she was
concerned her mother-in-law or her husband would notice the gun was missing. The
Defendant stated that she filled her Suboxone prescription on June 24, that she had taken
three pills, and that she set aside seventeen pills for a friend, who had loaned her pills
when she ran out previously. She said that she gave about eighty-three pills to the victim,
that her drug program involved her being subject to “pill counts,” and that if she were
called in and did not have the appropriate number of pills, she would have been dismissed
from the program. She stated that on June 24, the victim called and said that he wanted
her pills because she owed him a lot of money. The Defendant said that every month, she
took the victim some of her medication and “[bought] it back from him to get him paid
back[.]” She said that after the June 24 telephone call, the victim came to her house
around 4:00 p.m., that the Defendant’s husband was due to arrive home soon, and that the
Defendant gave the victim her medication so that he would leave. She stated that in a
telephone conversation later in the evening, the victim agreed that he would give the
Defendant her medication and explain to the Defendant how she could pay her debt.

       The Defendant testified that she went to the victim’s house around 2:00 a.m. to
collect her mother-in-law’s revolver and her medication, that she and the victim argued,
and that she returned home. The Defendant said that she woke up at 8:00 a.m., that the
victim called her and asked “if everything was still okay, if we [were] still on the same
page,” and that the Defendant thought the victim would give her the medication and
revolver and allow her to go home.

       The Defendant testified that when she arrived at the victim’s house, he was angry,
held the revolver, and did not have her medication. The Defendant said that the victim
had not been angry when they spoke on the telephone. She said that the victim handed
her one Suboxone pill and that he knew she took three or four pills per day. She said that
she had not taken Suboxone since the previous night. She stated that they argued, that
she asked the victim why he did not return her medication, and that he responded he
needed money. The Defendant said that the victim told her, “[Y]ou might as well get
comfortable, you ain’t leaving right now. You’re not going home today.” The Defendant
stated that she “started panicking” because two of her children were unattended and that
she and the victim began arguing with raised voices.

       The Defendant testified that the argument did not last long and that the victim
yelled at her about
                                            -7-
       how could I be so stupid, mostly. It’s what he always said [about w]anting
       to be with my family, I guess . . . . I spent a lot of time with him . . . [b]ut it
       was coming to the point to where I couldn’t anymore, and he knew it. I
       was just drawing the line.

The Defendant said that the victim refused to give her the medication, that they started
“wrestling and fighting over the gun,” and that the victim hit the Defendant in the neck
and jaw. She stated that the Defendant gained control of the revolver, that the victim
weighed 210 pounds and the Defendant weighed 120 pounds, and that the victim went
toward the master bedroom. The Defendant stated that she believed the victim was going
to retrieve his .38-caliber pistol and that the victim had placed the pistol to her head
previously.

        The Defendant testified that she had previously entered the victim’s house at
night, that the victim woke up, that the Defendant hid, and that the victim held his .38-
caliber pistol to her head and said, “[Y]ou think I can’t blow your s--- away and get away
with it right now.” She said that on another occasion, the victim shot a .410-caliber
shotgun at the bedroom wall above where she was located and that the victim acted as
though it was a game. The Defendant stated that the victim liked the power guns gave
him.

        The Defendant testified that she was afraid, that she shot the victim in the
stomach, that he turned around came “back after me,” that she shot him in the leg, and
that he went into the bedroom. The Defendant said she was angry and surprised that she
would have to go home without her medication and that “things weren’t working the way
that [the victim] promised[.]” She stated that she felt shocked after shooting him. When
asked why the Defendant did not leave after gaining control of the revolver, she
responded that she did not feel she “could have made it.” She stated that the victim “got
to me,” that they struggled, and that the victim took the revolver from her. The
Defendant said that “[n]othing really did faze him” and that he acted as though he had not
been shot. She stated that the victim began hitting her on the head and jaw with the
revolver, that the revolver caused the cuts on her head, and that the cuts left scars. She
said that the blood drops throughout the house belonged to her and that she used a towel
to wipe blood from her head while the victim called the police. She stated that she was
not immediately aware the victim had called the police, that she did not know whether
she was conscious during part of the 9-1-1 call, that she did not know “where all that time
went,” and that she entered the living room to look for her medication. She said that she
attempted to take off her t-shirt, that the victim came into the hallway with the telephone
and the revolver, that the victim grabbed the t-shirt and pushed the Defendant’s head
toward the ground, and that the victim held the revolver to the back of the Defendant’s
                                               -8-
head. The Defendant said that she was “[s]cared s-------,” humiliated, and helpless,
although she stated that she was a “survivor” and did not “back down from a fight.”

       The Defendant testified that she told the victim to tell the 9-1-1 dispatcher that he
hit her, that the victim told her to “shut up,” that she asked the victim to tell the
dispatcher that the victim had her medication and that she was trying to get it back, that
she wanted the police to know her version of events, and that she was angry at the victim
for bullying and wanting to control her and for calling the police. The Defendant said the
victim bullied her by calling her stupid and by telling the dispatcher the Defendant did
not know how to disengage the safety of the .22-caliber handgun when the Defendant
attempted to pull the slide back and it jammed.

       The Defendant testified that the victim pointed the revolver at her while he spoke
to the 9-1-1 dispatcher and that although he told the Defendant to leave, he continued to
aim the revolver at her. The Defendant agreed that the victim did not shoot her and that
although the victim had the opportunity to put the revolver to her head, he did not. The
Defendant said that after the .22-caliber handgun jammed, she and the victim walked
toward a door, that she picked up and loaded a rifle, and that she shot him. The
Defendant stated that she believed the victim shot the revolver three or four times and
that she was afraid, although she acknowledged that she knew at the time of the trial that
the victim had not shot the revoler. She said that she was “too scared to run,” that the
victim had “a look in his eyes,” and that she was angry the victim said she did not “have
the sense enough to shoot a gun.”

        The Defendant testified that after she shot the victim with the rifle, he returned
fire, that she shot him again, and that he fell inside the bathroom door. The Defendant
said that she set down the rifle and looked inside the bedroom for her medication. She
stated that she picked up the revolver, which was at the victim’s feet, that she tore two
pages out of the ledger book, that she was “out of [her] head,” and that she grabbed the
two towels she used as well as her t-shirt. She stated that she took the ledger sheets
because “part of the agreement [was] to come and get it . . . and look over it, and get it
taken care of . . . . Maybe I was thinking get it and the cops will never see it.” She stated
that she looked for the ledger before the police arrived.

      The Defendant said that she did not try to run from the police, that she did not
attempt to hide the revolver by wrapping it in a towel, and that she dropped everything
when Deputy Harris told her to let go of the ledger sheets. She said that she did not get
her medication and that she asked a TBI agent about the medication during questioning
because it never occurred to her that she would be charged for the victim’s death.


                                             -9-
        On cross-examination, the Defendant testified that she used Suboxone to keep
away from other types of opiates, that Suboxone had “street value,” that if taken
correctly, Suboxone did not produce a “high,” and that the only time the Defendant took
Suboxone incorrectly, she became ill. The Defendant acknowledged that it was possible
to abuse Suboxone but denied having abused it. She said that when she relapsed, she
abused other opiates. The Defendant said that the friend with whom she exchanged pills
was not abusing Suboxone, although she later admitted she or the friend might have been
abusing it, and that they traded pills because they used the same medication and needed
additional pills to pass a pill count or have sufficient pills to last the remainder of the
month. The Defendant stated that no local doctors prescribed Suboxone. When asked
why she needed to retrieve 100 pills from the victim when she had seventeen pills in her
possession, she said that she had already given the seventeen pills to her friend. She
acknowledged that she could have taken the pill the victim gave her and could have gone
to the police station to report his refusing to return her medication.

        The Defendant testified that she met with the victim at least twice a week, if not
daily, and that the victim spent money on her weekly. The Defendant acknowledged that
the ledger did not contain an entry for every time the victim spent money on her and said
that she had not known he kept a record of any of it. The Defendant stated that she lied
to Agent Nealon about her relationship with the victim because she was married and
afraid her husband would discover the affair. The Defendant said that she and her
husband did not share a bed, that she had left the house during the early morning hours
regularly for the previous six months, and that there was a “good chance” her husband
knew about the affair. The Defendant agreed that she did not call the police when the
victim was outside her house because she did not want her husband to discover the affair.
She said that she was “in shock” when she spoke to Agent Nealon and that Agent Nealon
told her she had not been charged with a crime.

       The Defendant testified that she took the ledger sheets because “that’s what I
[came] there for,” although she acknowledged she also wanted her medication and the
revolver. She said that she took the revolver from a cabinet in her mother-in-law’s house
and that she had gotten into trouble for pawning her family members’ guns previously.
The Defendant agreed that her relationship with the victim “started going south” on June
24, that the victim refused to spend more money on her, and that she wanted to “take
care” of the situation by paying back the victim. The Defendant said that she and the
victim had agreed the victim would return the medication and the revolver and that he
and the Defendant would review the ledger book and agree on a method by which the
Defendant could repay the debt. The Defendant stated that she panicked and took the
ledger sheets at “the last minute.” Relative to her lack of reaction to the victim’s death in
the 9-1-1 recording, the Defendant said that she did not realize the 9-1-1 dispatcher was
                                            -10-
still on the line and that she had no reason for “screaming and acting like a fool.” The
Defendant stated that she did not know the revolver was loaded until she shot the victim.
She acknowledged that the victim did not hit her with the revolver or shoot at her before
she shot him. When asked how she got the revolver away from the victim given their
respective size differences, the Defendant responded that the victim “got busy beating me
in the head with his fists, and that’s how I got the gun.” The Defendant acknowledged
that the victim did not retrieve the .38-caliber pistol from the box in his bedroom. The
Defendant denied shooting the bedroom door and said that every shot she fired hit the
victim. The Defendant stated that if she had been trying to kill the victim, the first shot
would have killed him because she knew how to aim a gun.

        The Defendant testified that the first time she shot the victim, he stood in the
doorway to the bedroom and that the second time, he was in front of the bathroom door in
the hallway. She acknowledged that the first two times she shot the victim, he was
unarmed. She said that she did not blame the victim for hitting her with the revolver after
she shot him and that although the victim could have shot her in self-defense and would
have been justified, she was scared. The Defendant did not know where the .22-caliber
pistol was if Agent Nealon did not find one in the house and said that she either threw
down the gun or placed it back on the ironing board where she found it. The Defendant
acknowledged that she did not report to the police the victim’s holding a gun to her head
or firing a gun.

       The Defendant agreed that she told Agent Nealon the victim would not allow her
to leave. She said that she did not leave when asked by the victim because she did not
want to “let him have my back for a target.” She stated that she was too afraid to “think
straight enough” to back out of the house once she picked up the other gun. The
Defendant acknowledged that she knew at the time of the trial that the victim had not shot
at her. The Defendant said that at the time of her police interview, she was mistaken
about many things. She stated that she regretted every day killing the victim and that she
loved him. She acknowledged that she did not attempt to seek help for the victim and
that she looked for her medication and retrieved the ledger sheets and the revolver
instead. When asked whether she “took care of things” that day, the Defendant
responded, “Yeah, I sure did. I took care of my whole life, my family, everything.”

      Upon this evidence, the jury found the Defendant guilty of first degree
premeditated murder. The Defendant received a life sentence. This appeal followed.




                                           -11-
                                             I

                               Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to support her first degree
murder conviction and requests a new trial. The Defendant does not dispute the evidence
establishing that she killed the victim. Her sole argument is that the State failed to prove
beyond a reasonable doubt that she acted with premeditation. The State responds that the
evidence is sufficient. We agree with the State.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514,
521 (Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence
and all reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The
appellate courts do not “reweigh or reevaluate the evidence,” and questions regarding
“the credibility of witnesses [and] the weight and value to be given to the evidence . . .
are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see
State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).

       “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see also State
v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       Relevant to this case, first degree murder is the unlawful, intentional, and
premeditated killing of another. T.C.A. §§ 39-13-201 (2014), 39-13-202(a)(1) (2014). In
the context of first degree murder, intent is shown if the defendant has the conscious
objective or desire to cause the victim’s death. State v. Page, 81 S.W.3d 781, 790-91
(Tenn. Crim. App. 2002); T.C.A. § 39-11-106(a)(18) (2010) (amended 2011, 2014)
(defining intentional as the “conscious objective or desire to engage in the conduct or
cause the result”). “It is not necessary that the purpose to kill preexist in the mind of the
accused for any definite period of time.” T.C.A. § 39-13-202(d) (2014). “The element of
premeditation is a question for the jury which may be established by proof of the
circumstances surrounding the killing.” State v. Young, 196 S.W.3d 85, 108 (Tenn.
2006). As a result, the jury “may infer premeditation from the manner and circumstances
of the killing.” State v. Jackson, 173 S.W.3d 401, 408 (Tenn. 2005); see State v. Vaughn,
                                            -12-
279 S.W.3d 584, 595 (Tenn. Crim. App. 2008). Our supreme court has provided a list of
factors which “tend to support the existence” of premeditation and deliberation. See
Bland, 958 S.W.2d at 660. The list includes the use of a deadly weapon upon an
unarmed victim, the particular cruelty of the killing, declarations by the defendant of an
intent to kill, evidence of procurement of a weapon, preparations before the killing for
concealment of the crime, and calmness immediately after the killing. Id. (citing State v.
Brown, 836 S.W.2d 530, 541-42 (Tenn. 1992); State v. West, 844 S.W.2d 144, 148
(Tenn. 1997)).

        Although the Defendant argues that the State did not prove premeditation because
the victim was armed, she did not declare an intent to kill the victim, and she did not
make preparations for or attempt to conceal the crime, these factors are non-exclusive
examples of circumstances that support a finding of premeditation. Premeditation is “an
act done after the exercise of reflection and judgment.” T.C.A. § 39-13-202(d) (2014).
The record reflects that after an argument about the Defendant’s medication, the
Defendant shot the victim in the stomach and leg. The victim called the police and a
minutes-long conversation between the victim and the Defendant was recorded. In the
recording, the victim told the Defendant to leave. The Defendant testified that instead of
leaving the victim’s house, she attempted to disengage a pistol’s safety and when it
jammed, she picked up a rifle, loaded it, and shot the victim a third time. The victim
returned fire, and she shot him a fourth time in the face, resulting in the victim’s death.
The Defendant testified that she was angry at the victim for calling her stupid and for
telling the 9-1-1 dispatcher she did not know how to operate a gun. The jury, by its
verdict, rejected the Defendant’s assertion that she was trapped by the need for her
medication and was too afraid of the victim to leave the house. A rational jury could
have found beyond a reasonable doubt that the Defendant acted with premeditation. The
Defendant is not entitled to relief on this basis.

     In consideration of the foregoing and the record as a whole, we affirm the
judgment of the trial court.



                                             ____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE




                                           -13-